DETAILED ACTION
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 13-15 because of an informality is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 3-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 2 May 2022.  Applicant’s arguments filed 1 August 2022 have been fully considered but they are not persuasive.  
The claims recite a protein encoded by a nucleic acid that encodes an insecticidal protein with at least 81% identity to SEQ ID NO:2.  The specification teaches that SEQ ID NO:2 (IRDIG37126) was isolated from a bacterium from insects captured in crop fields (¶247, 249-252).  As the bacterium itself is not human-produced, proteins of SEQ ID NO:2 are products of nature.   
Claim 6 recites the additional element of a composition comprising an insecticidally effective amount of the protein.  The bacterium from which the protein was isolated is a composition comprising an insecticidally effective amount of the protein.  Thus, this claim is not directed to significantly more than a product of nature.
Claims 13-15 are drawn to methods comprising contacting an insect pest or an insect pest population with insecticidally effective amount of the protein.  However, bacteria comprising the protein contact insect pests in nature.  Thus, these claims are not directed to significantly more than processes of nature.
Response to Arguments
Applicant urges that claim 1 has been amended to recite that the nucleic acid is operably linked to one or more heterologous regulatory sequences (response pg 4).
This is not found persuasive because the protein is the composition of claim 6 and used in the methods of claims 13-15 is a product of nature and the methods are processes of nature.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 13-15 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 2 May 2022.  Applicant’s arguments filed 1 August 2022 have been fully considered but they are not persuasive.  
Parent claim 1 is drawn to a recombinant nucleic acid molecule encoding a protein with at least 81% identity to SEQ ID NO:2, wherein it is linked to a regulatory sequence.  
Dependent claims 6-8 are drawn to a composition comprising a protein encoded by the recombinant nucleic acid molecule of claim 1.  However, as the compositions do not comprise the recombinant nucleic acid molecule itself, the claims fail to include all the limitations of the claim upon which they depend.
Claims 13-15 are drawn to methods comprising contacting pests with a protein encoded by the recombinant nucleic acid molecule of claim 1.  However, claim 1 is not drawn to a protein, but instead is drawn to a nucleic acid.  However, as the methods do not use the recombinant nucleic acid molecule itself, the claims fail to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant urges that the claims have been amended to recite a composition comprising a protein encoded by the recombinant nucleic acid molecule of claim 1 or a method using a protein encoded by the recombinant nucleic acid molecule of claim 1 (response pg ).
This is not found persuasive because none of these claims are drawn to what is claimed in the parent claim, the recombinant nucleic acid molecule. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for proteins with 81% identity to SEQ ID NO:2 or nucleic acid that encode them.  The specification only provides support for proteins with at least 80%, 82.5%, 85%, 87.5%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 99.5%, 99.9%, or 100% identity to SEQ ID NO:2 and nucleic acids that encode them (¶12, 20, 122, 124, 186, 197, 200, 216, 217, 218).
Thus, such claims constitute NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims all require insecticidal proteins with 81% identity to SEQ ID NO:2 or nucleic acid that encode them.
The only species within the scope of the claims, SEQ ID NOs:2 and 12-24, all have 99% or greater identity to SEQ ID NO:2.  SEQ ID NOs:3-11 have less than 81% identity to SEQ ID NO:2 (Table 1).  The prior art only describes species with 85.7% identity or less (see art rejection below).  Thus, the specification does not describe species over the full scope of the claims.
The only motif described in the specification is the 7 amino acid long SEQ ID NO:37.  This motif represents only 2.7% of the 271 amino acid long SEQ ID NO:2 and is too short to confer insecticidal activity to any protein.  The specification does not describe any other structures as being required for insecticidal activity.
The structural features that distinguish insecticidal proteins with 81% identity to SEQ ID NO:2 from other proteins with 81% identity to SEQ ID NO:2 are not described in the specification.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs:1-2 and 12-24 are insufficient to describe the claimed genus.
Hence, Applicant has not, in fact, described insecticidal proteins and the nucleic acids that encode them over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid encoding an insecticidal protein with at least 99% identity to SEQ ID NO:2, does not reasonably provide enablement for a nucleic acid encoding the full scope of insecticidal proteins with at least 81% identity to SEQ ID NO:2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 2   May 2022.  Applicant’s arguments filed 1 August 2022 have been fully considered but they are not persuasive.  
The claims are broadly drawn to a nucleic acid encoding an insecticidal protein with at least 81% identity to SEQ ID NO:2, compositions comprising the protein encodes by the nucleic acid, , and methods of controlling insects by contacting them with the composition.  
The instant specification fails to provide guidance for how to make the full scope of insecticidal protein with at least 81% identity to SEQ ID NO:2.
Nucleic acids encoding insecticidal proteins with 81% identity to 271 amino acid long SEQ ID NO:2 encompass those encoding proteins with 51 amino acid substitutions relative to SEQ ID NO:2.  
The instant specification fails to provide guidance for which amino acids of SEQ ID NO:2 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain insecticidal activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional insecticide.  
The guidance in the specification with respect to making amino acid substitutions in SEQ ID NO:2 is as follows:   
The specification suggests finding naturally occurring variants (¶66, 132-134), but does not teach where variants over the full scope of claimed proteins and nucleic acids are to be found.
The specification suggests making amino acid substitutions (¶124, 135-144), but, beyond vaguely suggesting conservative substitutions, does not teach which amino acids to substitute and with which other amino acids.  
The specification suggests DNA shuffling (¶131), but does not teach DNAs to shuffle SEQ ID NO:1 with.
The specification and claim 5 suggest a protein within the scope of the claims has the 7 amino acid motif SEQ ID NO:37.  This motif represents only 2.7% of the 271 amino acid long SEQ ID NO:2 and is too short to confer insecticidal activity to any protein.  The specification does not teach any other motifs as being required for insecticidal activity.  Further independent claim 1 does not require it, and thus reads on proteins that do not have it.
Thus, from the lack of guidance in the specification, it would appear that random mutagenesis is the only way to make the full scope of claimed proteins and nucleic acids that encode them.
Making random amino acid substitutions in proteins is unpredictable.  While proteins are fairly tolerant of mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (Guo et al, 2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210; pg 9209, right column, paragraph 2).  As there are 2051 (2.25 x 1066) proteins with 51 amino acid substitutions relative to SEQ ID NO:2, even assaying a representative sample of these proteins in an attempt to find any that conferred insecticidal to a pest would entail undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding insecticidal proteins with up to 51 amino acid substitutions relative to SEQ ID NO:2, as encompassed by the claimed nucleic acids.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability in the art of making large numbers of amino acid substitutions in insecticidal proteins as it provides no working examples of proteins over the full scope of insecticidal proteins with up to 51 amino acid substitutions relative to SEQ ID NO:2.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate insecticidal proteins with81% identity to SEQ ID NO:2 and nucleic acids encoding them.  Thus, the instant invention is not enabled throughout the full scope of the claims.
Response to Arguments
Applicant urges that the claims have been amended to recite that the proteins have insecticidal activity (response pg 6).
This is not found persuasive because they have also been amended to recite that the proteins have 81% identity to SEQ ID NO:2;  the full scope of these proteins are not encoded for the reason above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cerf et al (US 2014/0007292).
Cerf et al teach a genus of thousands of different insecticidal proteins, as represented by their SEQ ID NO:213.  This protein aligns with the instant SEQ ID NO:2 as follows, with indicated amino acids that are identical to those in SEQ ID NO:2 shown below:
  Query Match             52.8%;  Score 752;  DB 1;  Length 271;
  Best Local Similarity   56.1%;  
  Matches  152;  Conservative   11;  Mismatches  108;  Indels    0;  Gaps    0;

Qy          1 MTIKEDLSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD 60
              |  || |  |||||:|||            ||:|  | |||  || |   || |||: : 
Db          1 MXXKEXLXQPQSHSIELDXXXSEXXXXXAXLTSNXXGXFDQXXTKXGXXAIDXYLLDXSX 60
               TI  D S           L     SAR A    FA     FP     F        Y

Qy         61 PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ 120
              || || :||:|||||| ||||||||||| ||| ||:  |||||| |  | ||||:|||| 
Db         61 PKXGCXVDGITVYGDIXIGKQNWGTYTRXVFAXLQYXXTISIPQXVXXTXSYQLTKGHTX 120
                Q  W          Y           P   Y    D      Q TQ K         Q

Qy        121 SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF 180
               |   | ||||||  | |||  | |: ||  :|:||||| |   |   ||          
Db        121 XFXTXVXAKYSVGXXIXIVNXXSXISXGFXXSESWSTTQXFXXXTXXXGPXXXXXXXXXX 180
              S T S S      GS D   V  D  V  SS        T TQS ELA  GTFFVYQVVF

Qy        181 VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ 240
                 ||||||| ||  |||| ||  | || ||| ||||||   ||| |  |  ||||||| 
Db        181 XXXHNATSAGXQNXXAFAYXKTXXVXSRXDLYXLSAITQXXXVIVXSXXAXXPLDWDTVX 240
              VYA       R  GN    S  Q  D  L   Y      RT    E SK I        Q

Qy        241 RNVLIENYNPASNSGHFRFDWSAYNDPHRRY 271
                       | || |||  |||||  |||||
Db        241 XXXXXXXXXPXSNXGHFXXDWSAYXXPHRRY 271
                VL   Y  A  S   RF     ND  
    
With those substitutions, the alignment looks as follows:
  Query Match             85.7%;  Score 1221;  DB 1;  Length 271;
  Best Local Similarity   85.6%;  
  Matches  232;  Conservative   11;  Mismatches   28;  Indels    0;  Gaps    0;

Qy          1 MTIKEDLSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD 60
              |||||||| |||||:||| |     ||| |||:|||| ||||||| | | || |||:|: 
Db          1 MTIKEDLSQPQSHSIELDXLXSEXXSARAALTSNFAGXFDQFPTKXGXFAIDXYLLDYSX 60

Qy         61 PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ 120
              ||||||:||:|||||||||||||||||||||||||: |||||||||||||||||:|||||
Db         61 PKQGCWVDGITVYGDIYIGKQNWGTYTRPVFAYLQYXDTISIPQQVTQTKSYQLTKGHTQ 120

Qy        121 SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF 180
              ||| ||||||||||||||||| |||:|||||:|:||||||||||||||||||||||||||
Db        121 SFTTSVSAKYSVGGSIDIVNVXSDISVGFSSSESWSTTQTFTQSTELAGPGTFFVYQVVF 180

Qy        181 VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ 240
              ||||||||||||||||||||||| |||||||||||||||   ||||||||| ||||||||
Db        181 VYAHNATSAGRQNGNAFAYSKTQXVDSRLDLYYLSAITQRTXVIVESSKAIXPLDWDTVQ 240

Qy        241 RNVLIENYNPASNSGHFRFDWSAYNDPHRRY 271
                ||   | ||||||||||||||||||||||
Db        241 XXVLXXXYXPASNSGHFRFDWSAYNDPHRRY 271

This species has 85.6% identity to SEQ ID NO:2.  The protein also encompasses variants with an amino acid modification at positions 6 and/or 28 of the saint SEQ ID NO:2. 
The proteins, called PIP-1, have oral insecticidal activity against stink bugs, which belong to the order Hemiptera and family Pentatomidae (example 5 and Table 2).  
Cerf et al teach DNA constructs comprising the nucleic acid (¶333) and the recombinant nucleic acid further comprising a nucleic acid that encodes an herbicide resistance trait (¶365)
Like the instant application, ‘292 claims expression cassettes comprising a nucleic acid encoding the protein and a regulatory sequence (claim 6), the protein itself (claim 14), compositions comprising insecticidally effective amounts of it, including ones also comprising the pesticidal proteins listed in the instant claim 7 (claims 18 and 20), and methods comprising contacting an insect pest or pest population with insecticidally effective amounts of the protein (claims 20-24). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662